Citation Nr: 1531665	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in November 2008. 

The case was previously before the Board in February 2009 when it was remanded for additional development.  In December 2009, the Board found the Veteran had submitted new and material evidence, and reopened his claim for service connection for a head injury.  The claim was then remanded for additional development and consideration on the merits.  Thereafter, the Board denied the claim in a May 2013 decision.  The Veteran appealed the denial to the United States Court of Appeals   for Veterans Claims (Court).  In September 2014, the Court issued a Memorandum Decision, which set aside the May 2013 Board decision, and remanded the matter for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's head injury claim.

The Veteran has indicated that his claimed assault was reported by his unit to the military police; however, no such report is of record.  A request for such report  should be made through official sources.  In addition, associated personnel records appear limited.  The Veteran's complete service personnel file should be requested on remand.

The Board also finds that the Veteran should be afforded an examination on remand to determine whether he has any current residuals from his October 1980 head injury.  However, the Board does not find credible the Veteran's testimony regarding experiencing headaches and memory loss since that injury in service.  In this regard, in a 1984 Report of Medical History the Veteran denied experiencing frequent or severe headaches and denied loss of memory.  Moreover, VA treatment records in the 1990s reflect normal neurological evaluation and a 1998 outpatient report noted the Veteran denying headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who treated him for residuals of residuals of a head injury.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the file.  In addition, relevant outstanding VA treatment records should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  Request from official sources the Veteran's entire service personnel file.  All efforts to obtain these records should be documented, and the Veteran notified if the records cannot be obtained. 

3.  Request from official sources any Military Police report associated with the October 1980 claimed assault on the Veteran.  All efforts to obtain these records should be documented, and the Veteran notified if the records cannot be obtained.

4.  After the foregoing development is completed to the extent possible, arrange for the Veteran to undergo a VA traumatic brain injury examination to determine whether the Veteran has any residuals from a head injury in service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examinations.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims folder and examination   of the Veteran, the examiner should diagnose any current head injury residuals and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed condition is related to the Veteran's October 1980 head injury.  

In rendering the opinion, the examiner should address    the significance of a November 1980 radiology report showing a curvilinear double density sclerotic line seen where the indicated trauma occurred in the right frontal bone, noted to be possibly a congenital abnormality or a small depressed skull fracture if the Veteran was hit with  a small instrument.  For purposes of the opinion, the examiner is advised that the Board has not accepted       the Veteran's report of headaches and memory loss continuing since that injury.

The examiner should explain the medical basis for the conclusions reached.  

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After the development requested above as well as      any additional development deemed necessary has      been completed, the record should again be reviewed.      If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


